Citation Nr: 0115966	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  99-05 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Assignment of initial evaluation for post-traumatic stress 
disorder (PTSD), initially evaluated 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to February 
1968.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, in pertinent part, granted 
service connection and assigned a 30 percent evaluation for 
PTSD, effective from May 13, 1997.  In July 2000, the Board 
remanded this claim to the RO for additional development.  By 
rating decision dated December 2000, the RO increased the 
evaluation initially assigned the veteran's PTSD to 50 
percent, effective from May 13, 1997.  The case was returned 
to the Board for further appellate determination. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fully developed all relevant 
evidence necessary for the equitable disposition of that 
claim.

2.  Since May 1997, the veteran's PTSD has manifested by 
occupational and social impairment, with deficiencies in 
work, family relations, judgment, thinking, and mood due to 
such symptoms as suicidal ideation, near continuous 
depression, impaired impulse control, difficulty in adapting 
to stressful circumstances, and an inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the evidence satisfies the criteria for an initial 
evaluation of 70 percent for PTSD for the entire period of 
the claim.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 
4.126-4.130, Diagnostic Code 9411 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an initial evaluation in excess of 50 percent for PTSD for 
any period during the claim.  During the pendency of the 
veteran's appeal, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  

The RO has not specifically developed the veteran's claim 
subsequent to the effective date of the VCAA.  However, prior 
to the enactment of the VCAA, the RO took action, explained 
below, that is consistent with the notification and 
assistance provisions of the VCAA.  The Board thus believes 
that it may proceed in adjudicating this claim without 
prejudicing the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in rating decisions dated 
November 1997 and January 1999 and letters dated December 
1997 and February 1999, the RO notified the veteran of the 
evidence needed to substantiate his PTSD claim and provided 
him an opportunity to do so.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103).  Subsequently, the 
veteran and his representative submitted written statements 
in support of the veteran's claim.  In addition, in a 
statement of the case issued in January 1999 and a 
supplemental statement of the case issued in December 2000, 
the RO notified the veteran of all regulations pertinent to 
his PTSD claim, informed him of the reasons for which it had 
increased the 30 percent evaluation assigned his PTSD to 50 
percent, and provided the veteran and his representative an 
opportunity to present further argument in support of this 
claim.  The veteran and his representative took advantage of 
this opportunity by subsequently submitting written 
statements in support of the veteran's claim.  

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining all evidence necessary for the equitable 
disposition of his PTSD claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5103A).  For instance, after the 
Board remanded the veteran's claim in July 2000, the RO 
secured authorization and obtained and associated with the 
claims file recent treatment records from the Veterans 
Resource Center and the VA Medical Center at Lakeside.  The 
Board is not aware of any other outstanding evidence that 
needs to be obtained in support of the veteran's PTSD claim.  
In addition, since the veteran filed his claim for service 
connection for PTSD in May 1997, the RO has afforded him 
three VA examinations of his PTSD.  Moreover, during these 
examinations, which were conducted in July 1997, June 1998, 
and October 2000, VA examiners reviewed the claims file, 
performed comprehensive evaluations, and offered opinions as 
to the severity of the veteran's PTSD.   

Inasmuch as the RO notified the veteran of the evidence 
needed to substantiate his PTSD claim and obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim, actions which are required under 
the VCAA, the Board finds that a Remand to comply with the 
VCAA would serve no useful purpose, as no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on VA with no benefit flowing to 
the veteran).  

The veteran's representative contends that the veteran is 
entitled to a 70 percent evaluation for PTSD because this 
disorder has interfered with his ability to get along with 
fellow employees, which has resulted in the veteran being 
placed on probation by his employer.  The veteran's 
representative has requested the Board to consider whether a 
Global Assessment of Functioning Score (GAF) of 50, which the 
veteran was assigned during his most recent VA PTSD 
examination, represents a 50 percent evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations can be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

By rating decision dated November 1997, the RO granted 
service connection and assigned a 30 percent evaluation for 
PTSD, effective from May 13, 1997.  The veteran entered 
notice of disagreement with this decision in April 1998; the 
RO issued a statement of the case in January 1999; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in March 1999.  The Board remanded to the RO the 
issue of initial rating assignment for PTSD.  By rating 
decision dated December 2000, the RO increased this 
evaluation to 50 percent, effective from May 13, 1997.  The 
veteran did not indicate that he was satisfied with the 
assignment of a 50 percent rating and continued to express 
disagreement with the 50 percent initial rating assigned.

In this case, the veteran's PTSD was initially evaluated as 
50 percent disabling pursuant to Diagnostic Code (DC) 9411.  
According to DC 9411, a 50 percent evaluation is assignable 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411 (2000). 

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id. 

A 100 percent evaluation is assignable when there is  total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Based on the evidence outlined below, it appears that the 
veteran's PTSD disability picture is sufficient to raise a 
reasonable doubt as to whether the veteran's PTSD 
symptomatology more nearly approximates the criteria for a 70 
percent evaluation under DC 9411.  The medical evidence of 
record includes a recent medical opinion establishing that, 
since May 1997, the veteran's PTSD has been moderately 
severe, and multiple GAF scores, the lowest of which is 50, 
establishing that the veteran's PTSD symptoms have been, at 
most, serious.  While this evidence tends to suggest that the 
veteran's PTSD has been appropriately assigned a 50 percent 
evaluation, the findings of the VA examinations and therapy 
sessions indicate PTSD symptomatology contemplated by a 70 
percent evaluation.  The latter evidence shows that, since 
May 1997, the veteran's PTSD has caused deficiencies in work, 
family relations, judgment, thinking, and mood which is 
contemplated by a 70 percent evaluation under DC 9411. 

The veteran had active service from June 1964 to February 
1968.  During service, the veteran requested a psychiatric 
evaluation after exhibiting strange behavior, but he was not 
diagnosed with PTSD.  Rather, he was first diagnosed with 
PTSD after service during a VA examination conducted in July 
1997.  On this date, he reported that he was married and was 
employed by the Chicago Park District as a painter, had not 
received psychiatric treatment, had a 15-year history of 
excessive drinking, had not participated in an alcohol 
treatment program, and had a history of conflict with the 
law.  He also reported that he had nightmares, irritability, 
no patience and sleep disturbances, did not get along with 
people, and angered easily.  The VA examiner noted that the 
veteran was casually dressed, appeared to be angry, spoke 
clearly, answered briefly and coherently, and had relevant 
speech, a constricted affect and an irritable mood.  He also 
noted that the veteran's thought content revealed paranoid 
thinking and his memory for recent and remote events was 
good.  He diagnosed PTSD and alcohol dependence and assigned 
these disorders a GAF score of 55.  

VA next evaluated the veteran's PTSD in June 1998.  During 
this evaluation, the veteran reported that he was married, 
living with his wife and three children, and was working.  He 
also reported that, since his last examination, he had 
participated in outpatient treatment, including individual 
and group therapy, and had once gone to the emergency room to 
avoid jail after engaging in an altercation with his wife.  
He explained that he brought his work problems home, which 
caused tension.  The veteran indicated that his relationship 
with his wife went "up and down," and that he did not have 
a social life but got along with the guys in the group.  He 
reported that the only people with whom he could talk were 
Vietnam veterans.  He primarily stayed in his den with his 
television because he did not trust or want to get close to 
people.  He indicated that he had recurrent dreams regarding 
the death of his brother in Vietnam, and, when describing a 
visit to the wall in Washington D.C, he became tearful.  He 
also reported that he felt depressed and sorry for himself, 
had crying spells, was irritable and angry and threw and hit 
stuff, had periods of aggression when dealing with other 
people, and had suicidal ideation.  

The VA examiner noted that the veteran was neatly and 
casually dressed and initially sullen and threatening in his 
posture and manner.  Subsequently, however, the veteran 
became more pleasant, but was still on guard and eyed the 
examiner "leerily."  The VA examiner noted that the 
veteran's mood was smoldering and angry, but his affect was 
appropriate to his thought content.  The veteran was warm and 
genuine when relaxed, but for the most part, he kept his 
distance and appeared leery.  He had clear sensorium, 
unimpaired speech, a satisfactory fund of general information 
and intact judgment.  As well, he was well oriented to time, 
place and person.  He was able to abstract a saying and 
subtract serial sevens with some difficulty.  He reported 
that he experienced auditory hallucinations, but no 
delusional thinking.  He indicated that he was guarded and 
suspicious and occasionally euphoric and energetic.  The VA 
examiner diagnosed PTSD based on the following findings: 
auditory hallucinations, suicidal ideation (plans and no 
clear intent), homicidal ideation (no plans), depression, 
anxiety, impaired impulse control, and sleep impairment.  

As reported by the veteran during the June 1998 VA 
examination, the veteran has participated in individual and 
group therapy at VA facilities since 1997.  During these 
sessions, the veteran was an active group participant who 
often complained of job-related problems, including with his 
supervisor, and indicated that these problems occasionally 
caused him to lose his temper.  He reported that he was 
married, that his wife complained that he isolated himself 
from his family, and that occasionally, he was verbally 
abusive toward his children and physically abusive toward his 
wife.  He also reported that there was some social activity 
in his life, including visits with fellow veterans and 
attendance at reunions of the 173rd Airborne Brigade and at 
church.  The examiners who evaluated the veteran during these 
sessions noted the following findings on at least one 
occasion: tearfulness, moderate depression, cooperativeness, 
openness, anger, agitation, hyperactivity, nightmares, 
startle responses, anxiety, intrusive thoughts, violence to 
others, and fair insight and judgment. 

In March 2000, the veteran was suspended from work after 
engaging in willful or malicious damage and destruction on 
Chicago Park District property and insubordination.  On that 
date, the veteran got in an argument with the painter foreman 
over how his leave should be classified and threw a tirade, 
during which he damaged property in the shop.  For over an 
hour and a half, the veteran failed to respond to and obey 
direct orders of his supervisor to stop the aforementioned 
action.  

In August 2000, the veteran's sister and wife submitted 
written statements in support of the veteran's claim.  
Therein, they indicated that the veteran's behavior had 
changed over the years, that the veteran was no longer a 
productive person in the community or with his family, and 
that he was antisocial, and did not communicate with his 
family or others.  The veteran's sister attributed the 
veteran's problems to disturbances in the veteran's thinking 
patterns, problem solving ability, memory, mood, and 
personality.  The same month, during a therapy session, a 
psychologist assigned the a GAF score of 50. 

The veteran underwent his last VA PTSD examination in October 
2000.  During this examination, he reported that he had 
frequent intrusive recollections of his traumatic experiences 
in Vietnam, sleeping difficulties, nightmares four times 
weekly, and limited social activity.  He also reported that 
he was still living with his wife and five children and was 
employed for the Chicago Park District, but was currently on 
probation because he had difficulty getting along with other 
employees.  The examiner noted that the veteran was tearful 
when describing the death of a friend and fellow soldier, 
friendly, but reserved and somewhat distant, alert, and 
oriented to time, place and person.  The examiner also noted 
that there was no evidence of abnormal muscle movements, 
obsessions, paranoia, delusions, hallucinations, or suicidal 
or homicidal ideation or plan.  The veteran had an affect 
that was constricted in range, mood that was depressed, 
anxious, and tense, insight that was very limited, and 
judgment that was appropriate.  Based on these findings, the 
VA examiner diagnosed PTSD, assigned a GAF score of 50, and 
indicated that the veteran had psychosocial stressors, social 
withdrawal, and job difficulties.  He concluded that the 
"functional impairment caused by the veteran's PTSD since 
May 1997 is moderately severe (GAF 50)." 

The above evidence establishes that, since May 1997, the 
veteran's PTSD has manifested as a constricted affect, an 
angry, irritable, sullen, guarded, depressed, anxious and/or 
tense mood, paranoid thinking, very limited insight, fair 
judgment, auditory hallucinations, suspiciousness, impaired 
impulse control, suicidal ideation (plan with no clear 
intent), nightmares, sleeping impairment, intrusive thoughts 
of Vietnam, startle responses, violence to others, 
hyperactivity, and social and industrial isolation.  VA 
examiners have assigned this symptomatology GAF scores of 50 
to 55.  According to the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV), which VA has 
adopted at 38 C.F.R. 
§§ 4.125, 4.130 (2000), a GAF score of 41-50 suggests serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
suggests moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Most recently, a VA examiner characterized the veteran's PTSD 
as moderately severe.  

The Board has considered the VA examiners' assignment of GAF 
scores, which are reflective of moderate to serious symptoms 
impairing psychological, social, and occupational 
functioning, as well as the examiners' overall 
characterization of impairment due to PTSD as being 
moderately severe.  However, the specific clinical findings 
of the VA examinations and therapy sessions reflect PTSD 
symptomatology which is contemplated by a 70 percent 
evaluation.  Since May 1997, the veteran's PTSD has at one 
time or another caused deficiencies in work, family 
relations, judgment, thinking, and mood, due to such symptoms 
as suicidal ideation, near continuous depression, impaired 
impulse control, difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.  

The Board finds this evidence is sufficient to raise a 
reasonable doubt as to whether the veteran's PTSD 
symptomatology more nearly approximates the criteria for a 70 
percent evaluation under DC 9411 for the pendency of this 
claim from May 1997.  With the resolution of reasonable doubt 
in the veteran's favor, the Board finds that the evidence 
satisfies the criteria for an initial evaluation of 70 
percent for PTSD for the entire period of the claim from May 
1997, so that a staged rating is not warranted.  38 U.S.C.A. 
§§ 1155, 5107; Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, DC 9411.  

A 100 percent evaluation is not warranted for any period of 
time of this claim from May 1997, however, because the 
evidence does not establish that the veteran's PTSD is 
manifested by symptomatology which more nearly approximates 
the 100 percent rating criteria for total occupational and 
social impairment.  Rather, the evidence establishes that the 
veteran is employed, albeit as a probationary employee, and 
engages in some social activities, including with other 
Vietnam veterans and by attending church.  The 70 percent 
evaluation well contemplates the veteran's PTSD 
symptomatology, including the deficiencies in most areas, 

difficulty in adapting to stressful setting such as work, and 
an inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411. 



ORDER

An initial evaluation of 70 percent for PTSD is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.  



		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

